UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-10786 Insituform Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware13-3032158 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri63005-3700 (Address of principal executive offices)(Zip Code) (636) 530-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þAccelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ There were 39,486,622 shares of common stock, $.01 par value per share, outstanding at April 21, 2011. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 3 Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 4 Consolidated Statements of Equity for the Three Months Ended March 31, 2011 and2010 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 PART II—OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A.Risk Factors 29 Item 6.Exhibits 29 SIGNATURE 30 INDEX TO EXHIBITS 31 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended March 31, 2011 2010 Revenues $ $ Cost of revenues Gross profit Operating expenses Operating income Other income (expense): Interest income 85 Interest expense ) ) Other ) ) Total other expense ) ) Income before taxes on income Taxes on income Income before equity in earnings of affiliated companies Equity in earnings of affiliated companies, net of tax Income before discontinued operations Loss from discontinued operations, net of tax – ) Net income Less:net (income) loss attributable to noncontrolling interests ) Net income attributable to common stockholders $ $ Earnings per share attributable to common stockholders: Basic: Income from continuing operations $ $ Loss from discontinued operations – ) Net income $ $ Diluted: Income from continuing operations $ $ Loss from discontinued operations – ) Net income $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) March 31, 2011 December 31, 2010 Assets Current assets Cash and cash equivalents $ $ Restricted cash Receivables, net Retainage Costs and estimated earnings in excess of billings Inventories Prepaid expenses and other assets Current assets of discontinued operations – Total current assets Property, plant and equipment, less accumulated depreciation Other assets Goodwill Identified intangible assets, less accumulated amortization Investments in affiliated companies Deferred income tax assets Other assets Total other assets Non-current assets of discontinued operations – Total Assets $ $ Liabilities and Equity Current liabilities Accounts payable and accrued expenses $ $ Billings in excess of costs and estimated earnings Current maturities of long-term debt, line of credit and notes payable Current liabilities of discontinued operations – 43 Total current liabilities Long-term debt, less current maturities Deferred income tax liabilities Other liabilities Non-current liabilities of discontinued operations – Total liabilities Stockholders’ equity Preferred stock, undesignated, $.10 par – shares authorized 2,000,000; none outstanding – – Common stock, $.01 par – shares authorized 125,000,000; shares issued and outstanding 39,492,876 and 39,246,015 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity before noncontrolling interests Noncontrolling interests Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands, except number of shares) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Non- controlling Interests Total Equity Comprehensive Income (Loss) Shares Amount BALANCE, December 31, 2009 $ Net income (loss) – ) $ Issuance of common stock 1 – Restricted shares issued 2 – 2 – Issuance of shares pursuant to restricted stock units – Equity based compensation expense – Investment by non-controlling interests – Currency translation adjustment and derivative transactions – – 10 – ) ) ) Total comprehensive income Less: total comprehensive loss attributable to non-controlling interests 280 Total comprehensive income attributable to common stockholders $ BALANCE, March 31, 2010 $ BALANCE, December 31, 2010 $ Net income – $ Issuance of common stock including tax benefit of stock option exercises 98,516 1 2,639 – – – 2,640 – Restricted shares issued 2 – 2 – Issuance of shares pursuant to deferred stock unit awards – Forfeitures of restricted stock ) – Equity based compensation expense – Investment by non-controlling interests – Distribution to non-controlling interests – ) ) – Currency translation adjustment and derivative transactions – 74 Total comprehensive income Less: total comprehensive income attributable to non-controlling interests ) Total comprehensive income attributable to common stockholders $ BALANCE, March 31, 2011 $ The accompanying notes are an integral part of the consolidated financial statements. 5 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) For the Three Months Ended March 31, 2011 2010 Cash flows from operating activities: Net income $ $ Loss from discontinued operations – 49 Income from continuing operations Adjustments to reconcile to net cash provided by (used in) operating activities: Depreciation and amortization (Gain) loss on sale of fixed assets ) Equity-based compensation expense Deferred income taxes ) ) Equity in earnings of affiliated companies ) ) Other ) ) Changes in operating assets and liabilities: Restricted cash ) Return on equity method investments – Receivables net, retainage and costs and estimated earnings in excess of billings ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities of continuing operations ) Net cash used in operating activities of discontinued operations – ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of fixed assets Patent expenditures ) ) Purchase of Singapore licensee – ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, including tax effect of stock option exercises Investments from noncontrolling interests Distributions/dividends to noncontrolling interests ) – Proceeds from notes payable 35 – Principal payments on notes payable – ) Debt amendment costs ) – Principal payments on long-term debt ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents for the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL The accompanying unaudited consolidated financial statements of Insituform Technologies, Inc. and its subsidiaries (collectively, “Insituform” or the “Company”) reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for a fair statement of the Company’s financial position as of March 31, 2011 and the results of operations, statements of equity and cash flows for the three months ended March 31, 2011 and 2010. The unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), the requirements of Form 10-Q and Article 10 of Regulation S-X and, consequently, do not include all information or footnotes required by GAAP for complete financial statements or all the disclosures normally made in an Annual Report on Form 10-K. Accordingly, the unaudited consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s 2010 Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 28, 2011. Additionally, certain prior year amounts have been reclassified to conform to the current year presentation. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year. Acquisitions/Strategic Initiatives On January 29, 2010, the Company acquired its Singapore licensee, Insitu Envirotech (S.E. Asia) Pte. Ltd. (“Insituform-Singapore”), in order to expand its Singapore operations. The purchase price was $1.3 million. This entity is now a wholly-owned subsidiary. In February 2010, the Company expanded its pipe coating services through the formation of Delta Double Jointing, LLC (“Bayou Delta”) through which the Company offers pipe jointing and other services for the steel-coated pipe industry. The Company, through its Bayou subsidiary, owns a fifty-nine percent (59%) ownership interest in Bayou Delta with the remaining forty-one percent (41%) ownership belonging to Bayou Coating, L.L.C. (“Bayou Coating”), which the Company, through its Bayou subsidiary, holds a forty-nine percent (49%) equity interest. In April 2011, the Company organized a joint venture, Bayou Wasco Insulation Technologies, LLC (“Bayou Wasco”) to provide insulation services primarily for projects located in the United States, Central America, the Gulf of Mexico and the Caribbean Sea. The Company holds a fifty-one percent (51%) majority interest in Bayou Wasco, while Wasco Energy Ltd., a subsidiary of Wah Seong Corporation Berhad (“Wasco Energy”), owns the remaining interest. Bayou Wasco is expected to commence providing insulation services by early 2012. In April 2011, the Company also expanded its Corrpro and United Pipeline Systems (“UPS”) operations in Asia and Australia through its joint venture WCU Corrosion Technologies Pte. Ltd. located in Singapore (“WCU”). WCU will offer its Tite Liner® process in the oil and gas sector and onshore corrosion services in Asia and Australia. The Company holds a forty-nine percent (49%) ownership interest in WCU, while Wasco Energy owns the remaining interest. WCU is expected to immediately begin marketing its products and services. 2.ACCOUNTING POLICIES Revenues Revenues include construction and installation revenues that are recognized using the percentage-of-completion method of accounting in the ratio of costs incurred to estimated final costs. Contract costs include all direct material and labor costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools and equipment costs. Since the financial reporting of these contracts depends on estimates, which are assessed continually during the term of these contracts, recognized revenues and profit are subject to revisions as the contract progresses to completion. Revisions in profit estimates are reflected in the period in which the facts that give rise to the revision become known. When estimates indicate that a loss will be incurred on a contract on completion, a provision for the expected loss is recorded in the period in which the loss becomes evident. Revenues from change orders, extra work, variations in the scope of work and claims are recognized when it is probable that they will result in additional contract revenue and when the amount can be reliably estimated. 7 The Company’s pipe coating business is party to certain contracts that provide for multiple value-added coating and welding services to customer pipe for use in pipelines in the energy and mining industries, which the Company considers to be multiple deliverables. The Company recognizes revenue for each deliverable as a separate unit of accounting under the accounting guidance of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 605, Revenue Recognition (“FASB ASC 605”). Each service or deliverable the Company provides under these contracts could be performed without the other services. Additionally, each service is separately priced, has stand-alone value and the fair value of each service can be readily determined. Performance of each of the deliverables is observable due to the nature of the services. Customer inspection typically occurs at the completion of each service before another service is performed. Investments in Variable Interest Entities The Company evaluates all transactions and relationships with variable interest entities (“VIE”) to determine whether the Company is the primary beneficiary of the entities in accordance with FASB ASC 810, Consolidation (“FASB ASC 810”). The Company’s overall methodology for evaluating transactions and relationships under the VIE requirements includes the following two steps: •determine whether the entity meets the criteria to qualify as a VIE; and •determine whether the Company is the primary beneficiary of the VIE. In performing the first step, the significant factors and judgments that the Company considers in making the determination as to whether an entity is a VIE include: • the design of the entity, including the nature of its risks and the purpose for which the entity was created, to determine the variability that the entity was designed to create and distribute to its interest holders; • the nature of the Company’s involvement with the entity; • whether control of the entity may be achieved through arrangements that do not involve voting equity; • whether there is sufficient equity investment at risk to finance the activities of the entity; and • whether parties other than the equity holders have the obligation to absorb expected losses or the right to receive residual returns. If the Company identifies a VIE based on the above considerations, it then performs the second step and evaluates whether it is the primary beneficiary of the VIE by considering the following significant factors and judgments: • whether the entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance; and • whether the entity has the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. As of March 31, 2011, the Company had significant interests in certain VIEs primarily through its joint venture arrangements for which it did not have controlling financial interests and, accordingly, was not the primary beneficiary (see Investments in Affiliated Companies below). There have been no changes in the status of the Company’s VIE or primary beneficiary designations that occurred during 2011. Investments in Affiliated Companies At March 31, 2011, the Company holds one-half of the equity interests in Insituform Rohrsanierungstechniken GmbH (“Insituform-Germany”), through our indirect subsidiary, Insituform Technologies Limited (UK). Through its Bayou subsidiary, the Company holds a forty-nine percent (49%) equity interest in Bayou Coating, LLC (“Bayou Coating”). 8 Net income presented below includes Bayou Coating’s forty-one percent (41%) interest in Bayou Delta, which is eliminated for purposes of determining the Company’s equity in earnings of affiliated companies because Bayou Delta is consolidated in the Company’s financial statements as a result of its additional ownership through another subsidiary. The Company’s equity in earnings of affiliated companies for all periods presented below include acquisition related depreciation and amortization expense and are net of income taxes. Financial data for these investments in affiliated companies for the periods ended March 31, 2011 and 2010 are summarized in the following table below (in thousands): Income statement data 2011 2010 Revenue $ $ Gross profit Net income Equity in earnings of affiliated companies Newly Adopted Accounting Pronouncements In October 2009, the FASB issued ASU No.2009-13, Multiple-Deliverable Revenue Arrangements. ASU 2009-13 establishes the accounting and reporting guidance for arrangements including multiple revenue-generating activities and provides amendments to the criteria for separating deliverables and measuring and allocating arrangement consideration to one or more units of accounting. The amendments also establish a selling price hierarchy for determining the selling price of a deliverable. Significantly enhanced disclosures are also required to provide information about a vendor’s multiple-deliverable revenue arrangements, including information about the nature and terms, significant deliverables, and its performance within arrangements. The amendments also require providing information about the significant judgments made and changes to those judgments and about how the application of the relative selling-price method affects the timing or amount of revenue recognition. These principals became effective for the Company for periods beginning on or after January1, 2011, on a prospective basis. The change in principle outlined above did not have a material impact to the Company. 3. SHARE INFORMATION Earnings per share have been calculated using the following share information: Three Months Ended March 31, 2011 2010 Weighted average number of common shares used for basic EPS Effect of dilutive stock options and restricted stock Weighted average number of common shares and dilutive potential common stock used in dilutive EPS The Company excluded 4,000 and 285,698 stock options for the quarters ended March 31, 2011 and 2010, respectively, from the diluted earnings per share calculations for the Company’s common stock because they were anti-dilutive as their exercise prices were greater than the average market price of common shares for the period. 4. GOODWILL AND INTANGIBLE ASSETS Goodwill Our recorded goodwill by reporting segment was as follows at March 31, 2011 and December 31, 2010 (in millions): March 31, 2011 December 31, 2010 Energy and Mining $ $ North American Sewer Rehabilitation European Sewer Rehabilitation Asia-Pacific Sewer Rehabilitation Total goodwill(1) $ $ The Company does not have any accumulated impairment charges. 9 Intangible Assets Intangible assets at March 31, 2011 and December 31, 2010 were as follows (in thousands): As of March 31, 2011 As of December 31, 2010 Weighted Average Useful Lives (Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount License agreements 9 $ $ ) $ $ $ ) $ Contract backlog n/a ) – ) 11 Leases 20 ) ) Trademarks and tradenames 18 ) ) Non-compete agreements 1 ) 68 ) Customer relationships 14 ) ) Patents 16 ) ) Total $ $ ) $ $ $ ) $ Amortization expense was $1.2 million and $1.7 million for the three months ended March 31, 2011 and 2010, respectively. Estimated amortization expense by year is as follows (in thousands): $ 5.LONG-TERM DEBT AND CREDIT FACILITY On March 31, 2011, the Company executed a second amendment (the “Second Amendment”) to its current credit agreement dated March 31, 2009 (the “Credit Facility”). The Credit Facility is unsecured and initially consisted of a $50.0 million term loan and a $65.0 million revolving line of credit, each with a maturity date of March 31, 2012. With the Second Amendment, the Company sought to amend the Credit Facility to take advantage of lower interest rates available in the debt marketplace, to obtain more favorable loan terms generally and to provide the ability to issue letters of credit with terms beyond the expiration of the original facility. A fee of 0.125%, or approximately $0.1 million, was paid to the lenders consenting to the Second Amendment, based on their total commitment. The Second Amendment extends the maturity date of the Credit Facility from March 31, 2012 to March 31, 2014 and provides the Company with the ability to increase the amount of the borrowing commitment by up to $40.0 million in the aggregate, compared to $25.0 million in the aggregate allowed under the Credit Facility prior to the Second Amendment. At the Company’s election, in accordance with the Second Amendment, borrowings under the facility will bear interest at a reduced rate set at either (i) a fluctuating rate of interest equal on any day to the higher of Bank of America, N.A.’s announced prime rate, the Federal Funds Rate plus 0.50% or one-month LIBOR plus 1.00%, plus in each case a margin ranging from 0.75% to 1.50%, or (ii) rates of interest fixed for one, two, three or six months at the British Bankers’ Association LIBOR Rate for such period plus a margin ranging from 1.75% to 2.50%. The applicable margins are determined quarterly based upon the Company’s consolidated leverage ratio. The current annualized rate on outstanding borrowings under the Credit Facility was 2.03% at March 31, 2011. The Company’s total indebtedness at March 31, 2011 consisted of the Company’s $65.0 million 6.54% Senior Notes, Series 2003-A, due April 24, 2013 (the “Senior Notes”), $30.0 million of the initial $50.0 million term loan under the Credit Facility and $3.1 million of third party notes and bank debt in connection with the working capital requirements of Insituform Pipeline Rehabilitation Private Limited, the Company’s Indian joint venture (“Insituform-India”). In connection with the formation of Bayou Perma-Pipe Canada, Ltd. (“BPPC”), the Company and Perma-Pipe Inc. loaned the joint venture an aggregate of $8.0 million for the purchase of capital assets and for operating purposes. Of such amount, as of March 31, 2011, $4.3 million was designated in the consolidated financial statements as third-party debt. Under the terms of the Senior Notes, prepayment could cause the Company to incur a “make-whole” payment to the holder of the notes. At March 31, 2011, this make-whole payment would have approximated $6.3 million. The Company’s total indebtedness at December 31, 2010 consisted of the $65.0 million Senior Notes, $32.5 million under the Credit Facility, $3.0 million of third party notes of Insituform-India and $4.2 million associated with BPPC. 10 As of March 31, 2011, the Company had $16.3 million in letters of credit issued and outstanding under the Credit Facility. Of such amount, (i) $12.5 million was collateral for the benefit of certain of the Company’s insurance carriers, (ii) $1.4 million was collateral for work performance obligations and (iii) $2.4 million was for security in support of working capital needs of Insituform-India and the working capital and performance bonding needs of Insituform Pacific Pty Limited (“Insituform-Australia”). At March 31, 2011 and December 31, 2010, the estimated fair value of our long-term debt was approximately $105.8 million and $106.0 million, respectively. Debt Covenants The Senior Notes and Credit Facility are subject to certain financial covenants, including a consolidated financial leverage ratio and consolidated fixed charge coverage ratio. The Senior Notes and Credit Facility also provide for events of default, including in the event of non-payment or certain defaults under other outstanding indebtedness of the Company. The Second Amendment also modified certain covenants in the Credit Facility to improve the consolidated financial leverage ratio and consolidated fixed charge coverage ratio and to provide the Company with additional investment flexibility. At March 31, 2011, the Company was in compliance with all of its debt covenants as required under the Senior Notes and the Credit Facility. 6.EQUITY-BASED COMPENSATION At March 31, 2011, the Company had two active equity-based compensation plans under which equity-based awards may be granted, including stock appreciation rights, restricted shares of common stock, performance awards, stock options and stock units. There are an aggregate of 2,700,000 shares of common stock authorized for issuance under these plans. At March 31, 2011, 1,594,499 and 34,260 shares of common stock were available for equity-based compensation awards pursuant to the 2009 Employee Equity Incentive Plan (the “2009 Employee Plan”) and the 2006 Non-Employee Director Equity Incentive Plan (the “2006 Director Plan”), respectively. Stock Awards Stock awards, which include restricted stock shares and restricted stock units, of the Company’s common stock are awarded from time to time to executive officers and certain key employees of the Company. Stock award compensation is recorded based on the award date fair value and charged to expense ratably through the restriction period. Forfeitures of unvested stock awards cause the reversal of all previous expense recorded as a reduction of current period expense. A summary of stock award activity during the three months ended March 31, 2011 follows: Stock Awards Weighted Average Award Date Fair Value Outstanding at January 1, 2011 $ Restricted shares awarded Restricted stock units awarded Restricted shares distributed ) Restricted stock units distributed – – Restricted shares forfeited ) Restricted stock units forfeited – – Outstanding at March 31, 2011 $ Expense associated with stock awards was $1.1 million for each of the first three months of 2011 and 2010, respectively. Unrecognized pre-tax expense of $8.8 million related to stock awards is expected to be recognized over the weighted average remaining service period of 2.0 years for awards outstanding at March 31, 2011. 11 Deferred Stock Unit Awards Deferred stock units generally are awarded to directors of the Company and represent the Company’s obligation to transfer one share of the Company’s common stock to the grantee at a future date and generally are fully vested on the date of grant. The expense related to the issuance of deferred stock units is recorded according to this vesting schedule. A summary of deferred stock unit activity during the three months ended March 31, 2011 follows: Deferred Stock Units Weighted Average Award Date Fair Value Outstanding at January 1, 2011 $ Awarded – – Shares distributed ) Forfeited – – Outstanding at March 31, 2011 $ There was no expense associated with deferred stock unit awards during the first quarter of 2011 or 2010. Stock Options Stock options on the Company’s common stock are awarded from time to time to executive officers and certain key employees of the Company. Stock options granted generally have a term of seven to ten years and an exercise price equal to the market value of the underlying common stock on the date of grant. A summary of stock option activity during the three months ended March 31, 2011 follows: Shares Weighted Average Exercise Price Aggregate Intrinsic Value (in millions) Outstanding at January 1, 2011 $ Granted Exercised ) Canceled/Expired ) Outstanding at March 31, 2011 $ $ Exercisable at March 31, 2011 $ $ In the three months ended March 31, 2011 and 2010, the Company recorded expense of $0.7 million and $0.4 million, respectively, related to stock option grants. Unrecognized pre-tax expense of $4.0 million related to stock options is expected to be recognized over the weighted average remaining service period of 2.3 years for awards outstanding at March 31, 2011. In the first three months of 2011, the Company collected $1.6 million from stock option exercises that had a total intrinsic value of $0.9 million. In the first three months of 2010, the Company collected $1.7 million from stock option exercises that had a total intrinsic value of $1.0 million. The Company uses a binomial option-pricing model for valuation purposes to reflect the features of stock options granted. The fair value of stock options awarded during the first quarters of 2011 and 2010 were estimated at the date of grant based on the assumptions presented in the table below. Volatility, expected term and dividend yield assumptions were based on the Company’s historical experience. The risk-free rate was based on a U.S. treasury note with a maturity similar to the option grant’s expected term. For the Three Months Ended March 31, Range Weighted Average Range Weighted Average Weighted average grant-date fair value n/a $ n/a $ Volatility 49.6-50.6 % Expected term (years) Dividend yield % Risk-free rate 2.8-3.0 % 12 7.COMMITMENTS AND CONTINGENCIES Litigation The Company is involved in certain litigation incidental to the conduct of its business and affairs. Management, after consultation with legal counsel, does not believe that the outcome of any such litigation will have a material adverse effect on the Company’s consolidated financial condition, results of operations or cash flows. Purchase Commitments The Company had no material purchase commitments at March 31, 2011. Guarantees The Company has entered into several contractual joint ventures in order to develop joint bids on contracts for its installation business. In these cases, the Company could be required to complete the joint venture partner’s portion of the contract if the partner were unable to complete its portion. The Company would be liable for any amounts for which the Company itself could not complete the work and for which a third party contractor could not be located to complete the work for the amount awarded in the contract. While the Company would be liable for additional costs, these costs would be offset by any related revenues due under that portion of the contract. The Company has not experienced material adverse results from such arrangements. Based on these facts, the Company currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. The Company also has many contracts that require the Company to indemnify the other party against loss from claims of patent or trademark infringement. The Company has agreed to indemnify its surety against losses from third party claims of subcontractors. The Company has not experienced material losses under these provisions and currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. At March 31, 2011, the Company’s maximum exposure to its joint venture partners’ proportionate share of performance guarantees was $0.8 million. Based on these facts, while there can be no assurances, the Company currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. The Company regularly reviews its exposure under all its engagements, including performance guarantees by contractual joint ventures and indemnification of its surety. As a result of the most recent review, the Company has determined that the risk of material loss is remote under these arrangements and has not recorded a liability for these risks at March 31, 2011 on its consolidated balance sheet. 8.DERIVATIVE FINANCIAL INSTRUMENTS As a matter of policy, the Company uses derivatives for risk management purposes, and does not use derivatives for speculative purposes. From time to time, the Company may enter into foreign currency forward contracts to fix exchange rates for net investments in foreign operations or to hedge foreign currency cash flow transactions. For cash flow hedges, gain or loss is recorded in the consolidated statement of operations upon settlement of the hedge. All of the Company’s hedges that are designated as hedges for accounting purposes were effective; therefore, no gain or loss was recorded in the Company’s consolidated statements of operations for the outstanding hedged balance. During the three-month periods ended March 31, 2011 and 2010, the Company recorded less than $0.1 million as a gain on the consolidated statement of operations upon settlement of the cash flow hedges. At March 31, 2011 and December 31, 2010, the Company recorded a net deferred loss of $0.4 million and $0.3 million, respectively, related to the cash flow hedges in other current liabilities and other comprehensive income on the consolidated balance sheet and on the foreign currency translation adjustment line of the consolidated statement of equity, respectively. The Company engages in regular inter-company trade activities with, and receives royalty payments from, its 100% owned Canadian entities, paid in Canadian Dollars, rather than the Company’s functional currency, U.S. Dollars. In order to reduce the uncertainty of the U.S. Dollar settlement amount of that anticipated future payment from the Canadian entities, the Company uses forward contracts to sell a portion of the anticipated Canadian Dollars to be received at the future date and buys U.S. Dollars. In some instances, the Company’s United Kingdom operations enters into contracts for services activities with third party customers that will pay in a currency other than the entity’s functional currency, British Pound Sterling. In order to reduce the uncertainty of that future conversion of the customer’s foreign currency payment to British Pound Sterling, the Company uses forward contracts to sell, at the time the contract is entered into, a portion of the applicable currency to be received at the future date and buys British Pound Sterling. These contracts are not accounted for using hedge accounting. 13 In May 2009, the Company entered into an interest rate swap agreement, for a notional amount of $25.0 million, which expires in March 2012. The swap notional amount mirrors the amortization of $25.0 million of the Company’s original $50.0 million term loan. The swap requires the Company to make a monthly fixed rate payment of 1.63% calculated on the amortizing $25.0 million notional amount, and provides for the Company to receive a payment based upon a variable monthly LIBOR interest rate calculated on the amortizing $25.0 million notional amount, which was $15.0 million at March 31, 2011. The receipt of the monthly LIBOR-based payment offsets a variable monthly LIBOR-based interest cost on a corresponding $25.0 million portion of the Company’s term loan. This interest rate swap is used to hedge the interest rate risk associated with the volatility of monthly LIBOR rate movement, and is accounted for as a cash flow hedge. At March 31, 2011, a net deferred loss of $0.2 million related to this interest rate swap was recorded in other current liabilities and other comprehensive income on the consolidated balance sheet. The Company determines the fair value of the interest rate agreements using Level 2 inputs, discounted to adjust for potential credit risk to other market participants. This hedge was effective, and therefore, no gain or loss was recorded in the consolidated statements of operations. FASB ASC 820, Fair Value Measurements (“FASB ASC 820”), defines fair value, establishes a framework for measuring fair value, and expands disclosure requirements about fair value measurements for interim and annual reporting periods. The guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1 – defined as quoted prices in active markets for identical instruments; Level 2 – defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3 – defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. In accordance with FASB ASC 820, the Company determined that the instruments summarized below are derived from significant observable inputs, referred to as Level 2 inputs. The following table represents liabilities measured at fair value on a recurring basis and the basis for that measurement (in thousands): Total Fair Value at March 31, 2011 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Liabilities Forward Currency Contracts $ – $ – Interest Rate Swap – – Total $ – $ – Total Fair Value at December 31, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Liabilities Forward Currency Contracts $ – $ – Interest Rate Swap – – Total $ – $ – The following table summarizes the Company’s derivative positions at March 31, 2011: Weighted Average Remaining Average Notional Maturity Exchange Position Amount In Years Rate Canadian Dollar/USD Sell $ British Pound/USD Sell £ British Pound/Euro Sell £ Interest Rate Swap $ 14 The Company had no significant transfers between Level 1, 2 or 3 inputs during the three-months ended March 31, 2011. Additionally, for purposes of financial reporting, the Company determined that the carrying value of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses, approximated fair value as of March 31, 2011 due to the short maturities of these instruments. The following table provides a summary of the fair value amounts of our derivative instruments, all of which are Level 2 inputs (in thousands): Designation of Derivatives Balance Sheet Location March 31, December 31, Derivatives Designated as Hedging Instruments Forward Currency Contracts Other current assets $
